Case 19-90065-LT    Filed 08/03/20   Entered 08/04/20 07:15:02   Doc 73    Pg. 1 of 1




                      TENTATIVE RULING
             ISSUED BY JUDGE LAURA S. TAYLOR


  Adversary Case Name: KRYSTAL ANNE MEDINA v. NATIONAL
  COLLEGIATE STUDENT LOAN TRUST 2


  Adversary Number:          19-90065
  Case Number:              17-05276-LT7
  Hearing:            10:00 AM Wednesday, August 5, 2020
  Motion:      PRE-TRIAL STATUS CONFERENCE (fr 6/3/20)


  Hear as to status and in connection with pending motion for summary judgment.
         Given the current public health emergency, all hearings will be by VIDEO
  CONFERENCE. Personal attendance at the August 5, 2020, hearing in this
  matter is therefore excused. All interested parties are to appear by video. The
  public may freely monitor by telephone. Please contact the courtroom deputy at
  619-557-5157 to make the necessary arrangements.
